Citation Nr: 1100743	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

When this case was most recently before the Board March 2010, it 
was decided in part and remanded in part for evidentiary 
development.  It has since returned to the Board for further 
appellate action.


REMAND

In September 2009 and March 2010, the Board remanded the issue of 
entitlement to service connection for psychiatric disability 
other than PTSD.  In both remands, the Board instructed that the 
Veteran's claims folder be returned to the same VA examiner who 
conducted examinations in November 2008 and later in September 
2009.  The examiner was to be instructed to provide an opinion 
with respect to each of the Veteran's acquired psychiatric 
disorders, other than PTSD, as to whether there is a 50 percent 
or better probability that the disorder was caused or 
chronically worsened by the Veteran's service-connected 
PTSD.

In both the November and September examination reports, the VA 
examiner failed to address whether any acquired psychiatric 
disorder was aggravated by the service-connected PTSD.

In response to the most recent Board remand in March 2010, the VA 
examiner provided an addendum opinion in March 2010, after 
reviewing the prior two examination reports.  He opined that the 
Veteran's mood disorder not otherwise specified was not linked to 
service; and the disorder had mostly been precipitated by the 
issues of alcohol and substance abuse.  The examiner did not 
address whether the mood disorder was aggravated by the Veteran's 
PTSD, nor did the examiner address the etiology of the Veteran's 
alcohol and substance abuse.

The Board finds the March 2010 addendum opinion to be 
unresponsive to the remand directives.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The claims folder and temporary folder 
should be provided to a different examiner 
with appropriate expertise, who should be 
requested to provide an opinion with respect 
to each of the Veteran's acquired psychiatric 
disorders (other than PTSD) as to whether 
there is a 50 percent or better probability 
that the disorder was caused or chronically 
worsened by the Veteran's PTSD.  The 
examiner should specifically address whether 
the Veteran's alcohol and substance abuse 
were caused or chronically worsened by his 
PTSD.  The rationale for each opinion 
expressed should also be provided.

Another examination of the Veteran should 
only be performed if deemed necessary by the 
person providing the opinion.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


